COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cloteal Arlette Bryan v. Dr. Beverly Guillory Lewis

Appellate case number:    01-22-00653-CV

Trial court case number: 465451

Trial court:              Probate Court No 2 of Harris County

        Appellant, Cloteal Arlette Bryan, proceeding pro se, filed a motion to dismiss his appeal
of the final judgment signed on September 2, 2022. However, the motion does not include a
certificate of service, indicating that the motion was served on the parties to the appeal or their
counsel. See TEX. R. APP. P. 9.5(a) (requiring service of all documents), 9.5(d) (requiring all
documents to include proof of service in form of acknowledgement of service by person served
or certificate of service), 9.5(e) (requiring certificate of service to state date and manner of
service; name and address of each person served; and, if person served is party’s attorney, name
of party represented by attorney). Further, the motion does not include a certificate of
conference, indicating that Appellant conferred or attempted to confer with Appellee Dr. Beverly
Guillory Lewis about the merits of the motion. See TEX. R. APP. P. 10.1(a)(5) (requiring motion
to include certificate of conference). Therefore, we dismiss Appellant’s motion to dismiss the
appeal.

       The Court will consider any future motion filed in compliance with the Texas Rules of
Appellate Procedure.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: October 11, 2022